                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 CAROLINE PAULA MORE,

                               Plaintiff,
                                                                            ORDER
        v.
                                                                         17-cv-273-jdp
 DEPUTY LOEFFELHOLZ and DEPUTY GILL,

                               Defendants.


       Pro se plaintiff Caroline Paula More is proceeding on a claim that two law enforcement

officers violated the Fourth Amendment and state law by driving recklessly while transporting

her and causing her to break her tooth. Defendants have moved to dismiss the case under

Federal Rule of Civil Procedure 41(b) for More’s failure to prosecute the case. Dkt. 47.

       “If the plaintiff fails to prosecute . . . , a defendant may move to dismiss the action or

any claim against it.” Fed. R. Civ. P. 41(b). Dismissal is appropriate when “there is a clear

record of delay.” Brown v. Columbia Sussex Corp., 664 F.3d 182, 190 (7th Cir. 2011). Although

a court must warn the plaintiff when it is raising the issue of failure to prosecute on the court’s

own motion, a warning is not required when the defendants file their own motion. McMahan

v. Deutsche Bank AG, 892 F.3d 926, 933 (7th Cir. 2018). In that situation, the defendants’

motion gives the plaintiff an opportunity to explain her inaction. Id.

       More has not communicated with the court since January 2018. Dkt. 39. Since then, it

appears that More has relocated multiple times without notifying the court. Court staff have

made valiant efforts to update More’s address multiple times by using public records and then

remailed various court orders and filings to the new addresses. Although the post office has not

returned the filings sent to the most recent address in August and September, More has not
responded to any of those filings, including defendants’ motion to dismiss. It has been six weeks

since the court mailed defendants’ motion to her new address, but More has neither filed an

opposition brief nor requested an extension of time. Under these circumstances, the only

reasonable inference to draw is that More has abandoned this case. I will grant defendants’

motion and dismiss the case with prejudice. Hill v. United States, 762 F.3d 589, 591 (7th Cir.

2014) (“[D]ismissal for failure to prosecute is presumptively with prejudice.”).



                                            ORDER

       IT IS ORDERED that the motion filed by Deputy Loeffelholz and Deputy Gill for

plaintiff Caroline Paula More’s failure to prosecute, Dkt. 47, is GRANTED. This case is

DISMISSED with prejudice. The clerk of court is directed to enter judgment in favor of

defendants and close this case.

       Entered October 29, 2018.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
